Allow me first of all to congratulate you, 
Mr. Miguel d’Escoto Brockmann, on your election to 
the presidency of this Assembly. It is truly an honour 
for Latin America to have you leading our work. 
 I have come to the United Nations to reaffirm 
Mexico’s permanent commitment to strengthen our 
multilateral system and to build a world order that is 
more human, more just, more prosperous, cleaner and 
more secure. 
 The problems and challenges that are faced today 
by humankind demand a renewed and strengthened 
United Nations. Mexico is convinced that the United 
Nations is at a definitive historical moment. Global 
challenges of the twenty-first century are testing the 
leadership and the vitality of the Organization. 
 Threats to global security are not only the result 
of conflicts between States, but of the challenges posed 
by the activities of non-State actors such as 
international organized crime groups dealing in 
terrorism and drug trafficking. Those threats also 
include the degradation of the environment, pandemics, 
extreme poverty and massive violations of human 
rights. 
 I would like to start with a first challenge for our 
generation and our civilization. Few challenges are as 
urgent as reversing the effects of climate change. This 
phenomenon affects indiscriminately rich countries as 
well as poor, and paradoxically those that have 
contributed the least to it are often those that are the 
most vulnerable. 
 Climate change is not a problem to be faced by 
nations according to their degree of development. It is 
a task that requires moving from words to action 
substantiated in concrete proposals that are based on 
the principles of common, but differentiated 
responsibilities. 
 Mexico has accordingly proposed the 
establishment, within the United Nations of a Green 
Fund that will provide incentives for States to redouble 
their efforts in this area. It is a great satisfaction for us 
to see that organizations like the World Bank have 
already taken the initiative to broaden the availability 
of resources for the benefit of the countries that need 
them. 
 And so today, before this Assembly, I reaffirm on 
behalf of my country the proposal of Mexico to set up 
such a Green Fund to which each State can all 
contribute according to its economic capacity and that 
all of us could use in order to finance programmes to 
cut emissions, increase energy efficiency or establish 
measures for adapting to climate change. 
 I respectfully call upon all nations, especially the 
most developed, to contribute to the establishment of 
this Green Fund for the creation of financial 
instruments to protect the world’s environment. 
 As the Mexican Nobel Prize winner Octavio Paz 
said:  
“Whatever the form of political and social 
organization adopted by nations, the most 
immediate and pressing issue is the survival of 
the natural environment. To defend nature is to 
defend humankind.” 
 We have no time or margin of error to avoid our 
responsibility with regard to another global challenge 
that particularly affects the poor: the international rise 
of food prices. We must act decisively to prevent that 
situation from annulling the efforts we have made to 
overcome poverty. 
 In order to guarantee food security, the 
Government of Mexico has developed an action plan 
that aims to facilitate access to the supply of food and 
includes a sharp reduction of taxes on commodity 
imports, the enhancement of production, irrigation 
infrastructure and productivity in the countryside, the 
establishment of a national strategic reserve of 
commodities and an increase in direct and conditional 
financial grants to the 6 million poorest families in the 
country as compensation for the rise in food prices. 
 Indeed, many countries not only will be unable to 
meet the targets set at the 2000 World Summit, but 
have already experienced setbacks in the fight against 
poverty because of the phenomenon of high food 
prices. Despite that unfavourable environment, Mexico 
is achieving practically all of the Millennium 
Development Goals. In fact, we have set additional 
objectives that are reflected in our national 
development plan. To meet that challenge, Mexico has 
promoted a significant increase in its social spending, 
  
 
08-51749 24 
 
including in education, health and human development. 
Next year, we shall allocate $125 billion, or 60 per cent 
of our budget, to social spending.  
 Let me cite some examples. A conditional direct 
transfer programme known as Opportunities, which 
enables families belonging to the most vulnerable 
groups of the population to send their children to 
school or to make regular visits to the doctor, has made 
it possible to reduce the country’s rate of extreme 
poverty. Over the past 10 years, the number of persons 
living in extreme poverty has fallen from 38 million to 
fewer than 15 million. We have also achieved universal 
coverage in basic education. In addition, we have set a 
very clear goal of achieving, by 2011, every country’s 
ideal in the area of health: universal coverage, 
including medical care, medicine and treatment, for all 
Mexican women and men.  
 We are living in an era of shared responsibility. 
Everyone knows that, in a globalized world, the 
consequences of our actions transcend the territories of 
our countries and affect the entire planet. The security 
threats faced by Mexico and Latin America are a good 
example of shared challenges; the illicit trade in drugs, 
weapons and human persons knows no borders. Today, 
Latin America is one of the regions with the highest 
numbers of violent deaths in the world, and that has 
become one of the major limitations to our 
development. 
 In Mexico, we are decisively addressing the 
delinquency and organized crime that threaten our 
society and our democratic institutions. Mexican 
families have decided to live in a Mexico of peace and 
laws — a Mexico in which neither impunity nor crime 
is tolerated. That is why we have begun to tackle crime 
head on. However, that requires shared international 
responsibility. Mexico reiterates its appeal to all 
nations to seek new forms of cooperation against those 
threats. The eradication of those scourges is a guiding 
principle of Mexico’s national security policy and of 
the international agenda that we are promoting. 
 In addition to those problems, there is an 
increasing questioning of the principles and values 
defended by the United Nations — principles and 
values that were once believed to have taken root in the 
community of States. Some have called into question 
the fundamental principles of democracy and human 
rights, citing security requirements or the pre-eminence 
of economic and social rights. In commemorating the 
sixtieth anniversary of the adoption of the Universal 
Declaration of Human Rights, Mexico calls on Member 
States to defend the universal values that are a 
precondition for human development and the rule of 
law. 
 Migratory flows are another global phenomenon 
of our time. In today’s world, more than 200 million 
people live outside their countries of origin. The causes 
of international migration are complex, ranging from 
the consolidation of integration processes to the 
demand for labour, the lack of adequate economic 
conditions and the persistence of internal or inter-State 
conflicts. Included in that population are millions of 
Mexicans living here in the United States, who have 
sought opportunities for a dignified life for their 
families. 
 Migration cannot be reduced to the issue of 
security, nor can it be managed as merely an economic 
phenomenon. That is why Mexico believes that the 
international community must view it in a 
comprehensive manner that permits migratory flows to 
be legal, safe, orderly and respectful of human dignity. 
The United Nations must fully shoulder its 
responsibility in the light of that global phenomenon, 
guided by the principle of shared responsibility among 
the countries of origin, transit and destination. 
 Terrorism, regardless of its justifications or 
ideological motivations, has no place in the community 
of values that we have forged with such great 
difficulty. Mexico condemns it and reaffirms its 
readiness to cooperate on the basis of international law 
to prevent terrorist acts and punish their perpetrators.  
 The paradox is that all those problems can be 
dealt with and resolved only through global action, 
which requires the mediation of the United Nations. 
 We Mexicans do not wish to shirk our global 
responsibilities, nor will we do so. We want to be 
actors in — not observers of — the world’s 
transformations. We have decided to strengthen our 
activism. Mexico has the eleventh largest population 
and the twelfth largest economy in the world, and we 
have a long tradition of contributing to peace and 
international law. 
 Therefore, we want to occupy a place of 
responsibility and commitment to the common good of 
nations. That is why Mexico has submitted its 
candidature for a non-permanent seat on the Security 
 
 
25 08-51749 
 
Council for the period 2009-2010. If elected, my 
country will commit itself to acting on the basis of the 
fundamental values of the international community: the 
prevention and peaceful settlement of disputes; 
prohibition of the use or threat of use of force; and 
compliance with the principles of the Charter of the 
United Nations, international law and human rights. 
 We aspire to participate in the Security Council in 
order to promote Mexico’s democratic ideals, which 
uphold the rule of law. We would strive to support the 
Council’s efforts to rebuild societies and institutions 
torn apart by war and by emerging threats. We would 
work to ensure the settlement of disputes between 
States at the earliest possible stage before the 
International Court of Justice, as well as compliance 
with its decisions.  
 Our generation has a historic responsibility to act, 
here and now, to meet the challenges of humankind in 
the twenty-first century. It is our conviction that the 
United Nations is the forum that best represents the 
diversity of human beings, the plurality of nations and 
our civilization’s collective aspirations to well-being 
and progress. It is a privileged alliance formed to 
ensure a world of peace and justice, security and 
development, with well-being and opportunities for all.  
 Multilateralism is the path of the twenty-first 
century. It is a comprehensive response to globalization. 
In the new global era, we also need a strengthened and 
renewed global Organization. We must join forces in 
order to make it possible for the United Nations to turn 
into reality the dream of its founders: peace, security 
and development for all the peoples of the planet.